Title: To James Madison from John Beckley, 1 August 1792
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 1st: August 1792.
I took the liberty by favor of Mr: Jefferson, to forward to you sundry papers, which I thought would be useful for your information respecting the progress of the Virginia accounts; and it has been my constant purpose, hitherto, to follow them by a communication of such other circumstances on the subject as I might be able to collect, but, until yesterday, I have not been successful in obtaining satisfactory information.
Colo: Davies, has, at length, undertaken to exhibit to the Board, within one Month, a general Statement of the Claims of Virginia particularising the several items of demand, specifically, & periodically, and to arrange and present his proofs and Vouchers in support of each respective item. I find however, that he does not yeild to this idea, without reserving to himself a right to make such exceptions & demands, previous to any submission of the accounts, as may eventually, and both General Irvine & myself, greatly fear, will prevent a timely settlement of them, or perhaps any settlement at all; and altho’ our fears proceed more from a knowledge of his litigious disposition, than from any actual difficulty that he has yet presented, we are still of opinion that it will be extremely seasonable, if not indispensable, that the Executive should peremptorily instruct him to present and submit his accounts to the Board, within the time specified in his letter to them, referred to in their report to the last Session, making any protest, or reservation, in respect to particular charges, which he may think proper and necessary, as a future or subsequent Security to the State; against inequality or injustice in the final settlement. Should you approve of this idea, and an instruction to that effect could come to him from the Executive, as suggested by & originating from themselves, without any communication of it to the Board of Commrs: it would doubtless be decisive.
We have no recent intelligence from abroad; the June packet is arrived, but brings nothing new. Our domestic proceedings are rapidly progressing in favor of republican views: from N Hampshire I learn by Mr: Langdon the Commissr: that their representative ticket is predicated, & will certainly be carried, to the exclusion of all the present Members, on that express principle as avowed & published by the Western Counties; and he says that Livermore, received nine tenths of the votes of the Legislature, as Senator, altho’ personally disliked, solely because he voted against the funding System & Assumption. The same spirit, he also says, is spreading in Massachusetts, and both Ames & Sedgwick, he thinks, will be dropped. In New York, Benson has declined, and as the Jayite party all admit, that Clinton has a decided Majority in the Assembly, it is supposed that the Electors, who are appointed by them, will not be Antirepublican Men. In New Jersey, great exertion is making to leave out Dayton & Boudinot, but I doubt it will not be successful. In this State, violent means have been attempted to produce a Conference, at Lancaster, for the purpose of fixing a fœderal ticket, and yesterday, being the fourth trial of the Conference party, (Morris, Wilson, Bingham, Powell &c.) after a tumultuous proceeding in which nothing was done, a disgraceful riot & severe contest vi et armis was shamefully brought on by the Antirepublicans, who were, as they meritted, totally defeated and driven from the State house & its Yard, after a severe drubbing to several of them. It appeared too, that so great & decided a Majority of the Citizens were opposed to a Conference, that nothing but the most unbounded & palpable desire to influence the general ticket, could have directed the proposers of it, in pursuing the attempt. Their discomfiture, it is thought, will ensure success to the republican ticket, which stands thus, Findley, Woods, Smilie, Gregg, Montgomery, Heister, Irwine, P. Muhlenberg, A: Muhlenberg, Hartley, Kittera, & Fitzsimons & Bingham, or Tilghman & Fisher. I perceive too, that the defeated party are artfully endeavoring to stimulate Mifflin to become a Candidate for the Vicepresidency, from a real apprehension of Clintons succeeding. A like apprehension prevails too, with certain persons, that Mr: Lee will be superceded as a Senator for Virginia, and that the general complection of our phalanx, both of representatives & Electors, will be equally republican & hostile to their views. General Irwine & myself take an excursion tomorrow as far as Carlisle, I shall be absent a fortnight, and on my return, should be happy to be favored with any communication from you, respecting the politics of our own State. I am, with great regard, Dear Sir, Your most obedt. Servant,
John Beckley.
